Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

DETAILED ACTION
This action is a response to an amendment filed on 03/03/2021 for application number 16/912,249. Claims 1-20 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 03/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent No. 10736020 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement/s (IDS/s) submitted on 03/16/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement/s is/are being considered by the examiner.

Reason for Allowance
Claims 1-20 are allowed. The following is an examiner's statement of reasons for allowance.

The claims are allowable over the prior art of record in view of the claim amendments, for the reasons put forth in the remarks by the applicant, and after further search and consideration. The prior art of record includes the following documents:
IEEE Std 802.11u-2011 ("Wireless LAN Medium Access Control (MAC) and Physical Layer (PHY) specifications: Amendment 9: Interworking with External Networks", IEEE STANDARD, 25 February 2011, XP017694419; hereinafter “NPL1”)
Huawei (IEEE802. 11/1498-01-00ai, October 24, 2011)
Kneckt et al. (US 20130109313 A1)

Regarding claim 1, the prior art of record documents, individually or in combination, do not disclose the following features, nor would these have been obvious to one of ordinary skill in the art at the time the invention was made:
“transmitting, from the wireless communication device, a service discovery request comprising a query request field, wherein the query request field includes information identifying a requested service; and 
receiving, at the wireless communication device, a service discovery response comprising a query response field, wherein the query response field indicates whether a service matching the requested service is available or not available.”
In contrast, the closest prior art, NPL1 discloses a method for a wireless communications device, the method comprising: transmitting, from the wireless communication device, an Access Network Query Protocol (ANQP) Query element (Sec. 5.9 Generic advertisement service (GAS); Sec. 7.3.4.1 ANQP Query List); and receiving, at the wireless communication device, an ANQP capability list element in response to the query (Sec. 7.3.4.2), wherein the ANQP query and response elements are defined in an IEEE 802.11 specification (Figure 7-95r: ANQP Query list format; Figure 7-95s: ANQP Capability list format).  
But, as argued persuasively by the applicant, “NPL1 's disclosure of an Info ID corresponding to a requested ANQP information element is not the same as a request including information identifying a requested service, as claimed. In addition, NPL1 's disclosure of a GAS query response including the requested ANQP information element is not the same as an 
Other prior art of record documents also do not disclose the claimed features. Therefore, claim 1 is allowable over the prior art of record. 

The same reasoning applies to claims 8 and 15 mutatis mutandis.  Accordingly, claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471